—Judgment, Supreme *330Court, New York County (Micki Scherer, J.), rendered November 24, 1998, convicting defendant, upon his plea of guilty, of three counts of robbery in the first degree, and sentencing him to concurrent terms of 10 to 20 years, unanimously affirmed.
Defendant’s indeterminate sentence is legal because the crimes were committed before the effective date of the present statute requiring determinate sentences for class B violent felonies (see Penal Law § 70.02 [2] [a]; [3] [a]; People v Mosca, 294 AD2d 938, 939 [2002], lv denied 99 NY2d 538 [2002]). Concur — Tom, J.P., Mazzarelli, Sullivan, Williams and Gonzalez, JJ.